Citation Nr: 1128050	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  The Veteran died in December 2004, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

In March 2011, the appellant filed a claim for entitlement to special monthly pension benefits based on the need for aid and attendance and/or housebound status.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction of this issue, and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

VA must meet certain notice and assistance requirements.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim for service connection for the cause of the Veteran's death, such notice must include (1) a statement of the disorders, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disorder; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In this case, the RO sent the appellant letters in January 2005, January 2006, August 2008, and February 2009, none of which provide the required notice in compliance with Hupp.  Specifically, the letters did not provide notice to the appellant of 1) the Veteran's several service-connected disabilities, 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disorder; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  Although the June 2005 rating decision, the January 2006 statement of the case, and the June 2009 supplemental statement of the case provided notice of the Veteran's service-connected disabilities, notice of the evidence and information required to substantiate a DIC claim based on a previously service-connected disorder and based on a disorder not yet service-connected was not provided to the appellant.  As the appellant has not yet been provided with sufficient notice, the Board concludes that remand is required to avoid prejudice to the appellant.

Accordingly, the case is remanded for the following actions:

1.  The RO must send the appellant a corrective notice letter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The letter must include (1) a statement of the conditions for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the DIC claim based on the Veteran's previously service-connected disorders, and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  
2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  FINALLY, THE BOARD NOTES THAT THE 
APPELLANT IS 83 YEARS OF AGE.  Thus, this claim must be afforded expeditious treatment by the RO.  

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


